                  Case: 1:20-cv-05986
ILND 450 (Rev. 04/29/2016)                         Document
                           Judgment in a Civil Action         #: 8 Filed: 02/02/21 Page 1 of 1 PageID #:12

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Tammy Sneed,

    Plaintiff(s),
                                                                     Case No. 20-cv-5986
    v.                                                               Judge John Z. Lee

    T Mobile,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                            which       includes        pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                other: Plaintiff has not filed an amended complaint or otherwise responded to the Court's order,
this case is dismissed with prejudice.

This action was (check one):

         tried by a jury with Judge         presiding, and the jury has rendered a verdict.
         tried by Judge         without a jury and the above decision was reached.
         decided by Judge Lee on a motion/order dated 2/2/21.



Date: 2/2/2021                                                  Thomas G. Bruton, Clerk of Court

                                                                Carmen Acevedo , Deputy Clerk
